IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE
JOHN EARL ERICKSON and                    )      No. 82755-3-I
SHELLEY ANN ERICKSON,                     )
                                          )
                     Appellants,          )
                                          )
       v.                                 )
                                          )
VANESSA POWER, STOEL &                    )      UNPUBLISHED OPINION
RIVES, SELECT PORTFOLIO                   )
SERVICING, JOHN GLOWNEY,                  )
WILL EIDSON, THOMAS REARDON,              )
LANCE OLSEN HOLTHUS &                     )
MCCARTHY,                                 )
                                          )
                     Respondents.         )
                                          )

       VERELLEN, J. — This is the third appeal before this court regarding John and

Shelley Erickson’s 2009 default on their mortgage. The trial court granted

summary judgment against the Ericksons, concluding collateral estoppel barred

relitigation of their claims. Because the unrebutted evidence established that the

Ericksons are attempting to relitigate the same issues previously resolved in

several final prior adjudications, the trial court did not err by granting summary

judgment.

       The Ericksons argue the trial court erred by denying their CR 56(f) motion

to continue the summary judgment hearing. Because the Ericksons failed to

establish good cause existed to delay the hearing, the trial court did not abuse its

discretion.
No. 82755-3-I/2


       For the first time on appeal, the respondents request that we find the

Ericksons to be vexatious litigants. Because this presents a fact-specific question

affecting the Ericksons’ ability to file claims in trial court, such a request should be

pursued in trial court.

       Therefore, we affirm.

                                        FACTS

       The Ericksons purchased a house in 2006 with a loan secured by a deed of

trust from Long Beach Mortgage Company, which was part of Washington

Mutual.1 Long Beach soon sold the loan into a trust, and Deutsche Bank National

Trust Company was the trustee.2 When Washington Mutual failed, its assets were

purchased by JP Morgan Chase.3

       The Ericksons defaulted in 2009.4 They brought a lawsuit against Deutsche

Bank in August of 2010 (Erickson I).5 The suit was removed to federal court.6 The

Ericksons sought an injunction against foreclosure, arguing the bank lacked

standing to enforce the note because it was not the original creditor and could not




       1 Deutsche Bank Nat’l Tr. Co. for Long Beach Mort. Loan Tr. 2006-4 v.
Erickson, No. 73833-0-I, slip op. at 2 (Wash. Ct. App. Feb. 13, 2017),
http://www.courts.wa.gov/opinions/pdf/738330.pdf (Erickson II).
       2   Id.
       3   Id.
       4   Id. at 3.
       5 Erickson v. Deutsche Bank Nat’l Tr. Co. for Long Beach Mort. Loan Tr.
2006-4, No. 81648-9-I, slip op. at 2 (Wash. Ct. App. Nov. 29, 2021)
http://www.courts.wa.gov/opinions/pdf/816489.pdf (Erickson III).
       6   Id.



                                           2
No. 82755-3-I/3


produce the original note.7 The court granted summary judgment in favor of

Deutsche Bank, concluding it held the note.8

       In 2013, J.P. Morgan Chase assigned its interest in the Erickson’s loan to

Deutsche Bank, and Deutsche Bank filed suit in King County Superior Court to

foreclose on the note (Erickson II).9 Deutsche Bank moved for summary

judgment, arguing that it was entitled to foreclosure because it held the note.10 In

2015, the trial court granted summary judgment in favor of Deutsche Bank.11 This

court affirmed, concluding both that collateral estoppel prevented the Ericksons

from relitigating whether Deutsche Bank held the note and that, regardless, as a

matter of law, Deutsche Bank held the note.12

       In 2019, the Ericksons filed a CR 60 motion in superior court to vacate the

2015 superior court judgment (Erickson III).13 The trial court granted summary

judgment for Deutsche Bank, dismissing the Erickson’s claims.14 This court

affirmed,15 concluding collateral estoppel barred the Ericksons from “present[ing]




       7Erickson v. Long Beach Mortg. Co., No. 10-1423 MJP, 2011 WL 830727,
at *3 (W.D. Wash. Mar. 2, 2011) (Erickson I).
       8   Id.
       9   Erickson III, No. 81648-9-I, slip op. at 2.
       10   Erickson II, No. 73833-0-I, slip op. at 3.
       11   Id.
       12   Id. at 7.
       13   Erickson III, No. 81648-9-I, slip op. at 2.
       14   Id. at 3.
       15   Id. at 1.



                                              3
No. 82755-3-I/4


identical issues as they did in a federal proceeding in 2010, and again in a

superior court action in 2014.”16

       The law firm Stoel Rives, LLP, and several of its attorneys represented

Deutsche Bank in both Erickson II and Erickson III. In May of 2020, the Ericksons

filed a 190-page complaint and accompanying appendix of over 1,500 pages in

superior court against Stoel Rives and the attorneys who worked on those past

cases.17 The Ericksons alleged “OUR ENTIRE RESIDENCE IS BEING SEIZED,

AND TRESPASSED BY FRAUDS WITH A WRONGFUL FORECLOSURE AND

SALE AT AUCTION BY FRAUDS WITH NO PERMISSION TO REPRESENT

ANOTHER FRAUD WHOM NEVER HELD OUR NOTE.”18

       Stoel Rives moved for summary judgment, arguing collateral estoppel

barred the Ericksons from relitigating whether Deutsche Bank held the note

securing their loan. The Ericksons filed a CR 56(f) motion to continue, arguing

more time was required to depose Jess Almanza, a former Washington Mutual

employee whose signature appears on the back of the note, indorsing it in his

capacity as a vice president of Long Beach. The trial court denied the CR 56(f)

motion and granted summary judgment for Stoel Rives.

       The Ericksons appeal.




       16   Id. at 7.
       17   We refer to defendants collectively as “Stoel Rives.”
       18   Clerk’s Papers (CP) at 3-4.



                                            4
No. 82755-3-I/5


                                       ANALYSIS

I. CR 56(f) Motion to Continue

       The Ericksons contend the trial court relied upon inadmissible evidence to

deny their motion to continue.19 We review denial of a CR 56(f) motion for abuse

of discretion.20 A court abuses its discretion when it acts based on untenable

evidentiary grounds or on untenable legal reasons.21

       Under CR 56(f), a court can grant a continuance to provide a party

opposing summary judgment more time to conduct discovery. 22 The court can

deny the motion when “(1) the requesting party fails to offer a good reason for the

delay, (2) the requesting party does not state what evidence is desired, or (3) the

desired evidence will not raise a genuine issue of material fact.”23

       In Coggle v. Snow, this court held a trial court abused its discretion by

denying a CR 56(f) motion.24 A patient sued his doctor for malpractice, alleging a

particular mixture of drugs caused a respiratory problem.25 The doctor filed for




       19   Appellant’s Br. at 15, 35-37.
       20MRC Receivables Corp. v. Zion, 152 Wn. App. 625, 629, 218 P.3d 621
(2009) (citing Coggle v. Snow, 56 Wn. App. 499, 504, 784 P.2d 554 (1990)).
       21
        Coggle, 56 Wn. App. at 507 (quoting State ex rel. Carroll v. Junker, 79
Wn.2d 12, 26, 482 P.2d 775 (1971)).
       22   Bavand v. OneWest Bank, 196 Wn. App. 813, 821-22, 385 P.3d 233
(2016).
       23Kozol v. Wash. State Dep’t of Corr., 192 Wn. App. 1, 6, 366 P.3d 933
(2015) (citing Tellevik v. 31641 W. Rutherford St., 120 Wn.2d 68, 90, 838 P.2d 111
(1992)).
       24   56 Wn. App. 499, 504, 784 P.2d 554 (1990).
       25   Id. at 501.



                                            5
No. 82755-3-I/6


summary judgment and included an affidavit from a respiratory physician who

declared that the doctor was not negligent for administering the drugs. 26 Less than

one week later, the patient’s counsel filed a CR 56(f) motion for a 15-day

continuance.27 The patient’s counsel explained a continuance was necessary

because, first, the patient’s original counsel was retiring and he had replaced him

days earlier, and, second, he had just met the patient’s new physician and needed

more time to file a declaration rebutting the respiratory physician’s affidavit. 28 The

trial court denied the motion and granted summary judgment for the doctor.29 This

court reversed, explaining good cause existed under CR 56(f) for the continuance

because the patient’s first counsel was “dilatory” in conducting discovery, the

patient’s new counsel associated after the summary judgment motion was filed,

and the new counsel needed more time to gather the evidence necessary to rebut

the respiratory physician’s affidavit.30

       In Bavand v. OneWest Bank, by contrast, this court affirmed the trial court’s

denial of a CR 56(f) motion.31 A borrower fell behind on her payments, and her

bank sent a notice of default.32 The borrower filed a complaint against her bank in




       26   Id. at 501-02.
       27   Id. at 502.
       28   Id.
       29   Id. at 503.
       30   Id. at 508.
       31   196 Wn. App. 813, 821, 385 P.3d 233 (2016).
       32   Id. at 820.



                                           6
No. 82755-3-I/7


superior court, alleging federal claims and a state claim.33 The case was removed

to federal court, and it dismissed all of the federal claims on summary judgment.34

The state claim was remanded to the superior court, and the bank moved for

summary judgment.35 The borrower requested a continuance under CR 56(f).36

The superior court denied the CR 56(f) motion and granted summary judgment.37

This court affirmed. It explained the borrower failed to explain why good cause

existed for a continuance requested almost four years after first filing her complaint

and more than two years after the federal court granted summary judgment.38 And

the borrower failed to explain why she had been unable to discover the evidence

identified in her motion.39

       Here, the trial court denied the Erickson’s CR 56(f) motion because, among

other reasons, they “did not exercise diligence in seeking any such discovery.”40

On January 19, 2021, the Ericksons requested a continuance of the summary

judgment hearing scheduled for January 2941 in order to depose former




       33   Id. at 821.
       34   Id.
       35   Id.
       36   Id.
       37   Id.
       38   Id. at 822-23.
       39   Id. at 823.
       40   CP at 3513.
       41The hearing was continued to March of 2021 because the judge set to
hear the motion recused herself.



                                          7
No. 82755-3-I/8


Washington Mutual employee Almanza.42 But their motion fails to explain why

they could not have located and deposed him earlier. In their opposition to

summary judgment, the Ericksons admitted they first learned of Almanza and his

potential significance to their legal theory during their 2015 case against Deutsche

Bank.43 In another opposition to summary judgment, the Ericksons explained they

“discovered that Jess Almanza was never employed by and was never ‘Vice

President’ of Long Beach Mortgage Company” in August of 2018 when they found

his LinkedIn profile.44 And in a November 31, 2020 filing from the instant case, the

Ericksons listed Almanza as a potential witness, explaining he was “expected to

testify that he was never a Vice President of or even an employee of Long Beach

Mortgage Company.”45 Despite learning his significance in 2015, finding him on

LinkedIn in 2018, and concluding by November 2020 that he could be a witness,




       42   CP at 2389-90.
       43   CP at 3237-38.
       44 CP at 2297. The Ericksons allege the trial court erred because it took
judicial notice of LinkedIn’s messaging functions and based its decision on that
fact. Appellant’s Br. at 15, 35-36; Reply Br. at 28-29. The record does not support
them. Before the trial court mentioned LinkedIn, it denied the CR 56(f) motion,
explaining the Erickson’s did not “identify a single thing that you haven’t been able
to obtain in discovery [or] explain why you haven’t been able to obtain it in
discovery.” Report of Proceedings (Mar. 26, 2021) at 9, 11. The court mentioned
the messaging function on LinkedIn merely to illustrate the Ericksons’ failure to
explain their alleged inability to depose Almanza. The Ericksons fail to establish
the court took judicial notice of a fact and, even if it did, that the court relied on that
fact to make its decision.
       45   CP at 1929-30.



                                            8
No. 82755-3-I/9


the Ericksons did not serve Almanza with a deposition subpoena until February 5,

2021.46

      Unlike the patient in Coggle and like the borrower in Bavand, the Ericksons

knew of Almanza’s potential significance and of his potential testimony years

before requesting a continuance. Like Bavand, their motion failed to explain what

prevented them from deposing Almanza or, at least, obtaining a declaration from

him between August of 2018 and January of 2021. Indeed, Almanza provided a

declaration only a few weeks after being served.47 Contrary to the Erickson’s

belief,48 CR 56(f) requires more than belated diligence. The party requesting a

continuance must offer a good reason for the delay in discovering their desired

evidence.49 Because the Ericksons did not do so, they fail to show the trial court

abused its discretion by denying the CR 56(f) motion.50

II. Summary Judgment

      The trial court granted summary judgment for Stoel Rives and dismissed

the Ericksons claims with prejudice because “the issues raised in the Complaint




      46   CP at 2892.
      47   Id.
      48   Reply Br. at 29.
      49   Kozol, 192 Wn. App. at 6 (citing Tellevik, 120 Wn.2d at 90).
      50 Because we affirm on this basis, we do not reach the trial court’s
conclusion that Almanza’s declaration did not present a genuine issue of material
fact. See Bavand, 196 Wn. App. at 825 (“We may affirm on any basis supported
by the record.”) (citing First Bank of Lincoln v. Tuschoff, 193 Wn. App. 413, 422,
375 P.3d 687 (2016)).



                                           9
No. 82755-3-I/10


are barred by collateral estoppel.”51

       We review a grant of summary judgment de novo.52 Summary judgment is

proper when “there is no genuine issue as to any material fact and the

moving party is entitled to judgment as a matter of law.”53 “‘A genuine issue of

material fact exists if reasonable minds could differ on the facts controlling the

outcome of the litigation.’”54

       We review de novo whether collateral estoppel bars relitigation of an

issue.55 “The doctrine of collateral estoppel prevents relitigation of an issue after

the party estopped has had a full and fair opportunity to present its case.”56

Collateral estoppel, also called issue preclusion, “promotes judicial economy and

prevents inconvenience or harassment of parties”57 by “‘preventing needless

litigation.’”58 The party asserting collateral estoppel must establish four elements:


       51   CP at 3512.
       52
        Bavand, 196 Wn. App. at 825 (citing Ranger Ins. Co. v. Pierce Cty., 164
Wn.2d 545, 552, 192 P.3d 886 (2008)).
       53   CR 56(c).
        Bavand, 196 Wn. App. at 825 (quoting Knight v. Dep’t of Labor & Indus.,
       54

181 Wn. App. 788, 795, 321 P.3d 1275 (2014)) (internal quotation marks omitted).
       55Schibel v. Eymann, 189 Wn.2d 93, 98, 399 P.3d 1129 (2017) (citing
Christensen v. Grant County Hosp. Dist. No. 1, 152 Wn.2d 299, 305, 96 P.3d 957
(2004)).
       56Hanson v. City of Snohomish, 121 Wn.2d 552, 561, 852 P.2d 295 (1993)
(citing Malland v. Dep’t of Retirement Sys., 103 Wn.2d 484, 489, 694 P.2d 16
(1985); Beagles v. Seattle-First Nat’l Bank, 25 Wn. App. 925, 929, 610 P.2d 962
(1980)).
       57   Schibel, 189 Wn.2d at 98 (citing Christensen, 152 Wn.2d at 306).
       58State Farm Fire & Cas. Co. v. Ford Motor Co., 186 Wn. App. 715, 722,
346 P.3d 771 (2015) (quoting Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326,
99 S. Ct. 645, 58 L. Ed. 2d 552 (1979)).



                                          10
No. 82755-3-I/11


       (1) the issue sought to be precluded is identical to that involved in
       the prior action; (2) the issue was determined by a final judgment on
       the merits; (3) the party against whom the plea is asserted must
       have been a party to or in privity with a party to the prior adjudication;
       and (4) application of the doctrine must not work an injustice on the
       party against whom the doctrine is to be applied.[59]

The Ericksons dispute that any of the four elements were met.

       To satisfy the first element and establish that the issues were identical,

Stoel Rives had to show “substantial similarity between the facts in this case and

the prior cases” and that “the controlling legal rules are the same in this case and

the prior cases.”60 The basis of the Ericksons’ present complaint against Stoel

Rives is that it perpetrated fraud upon the court by representing entities without the

authority to foreclose because the note was not properly held by Deutsche Bank.61

       In Vanessa Power’s declaration in support of summary judgment,62 Stoel

Rives presented unrebutted evidence that this is the same issue presented and

resolved already in Erickson I and Erickson II. In Erickson I, the federal court

concluded Deutsche Bank held the note and had the authority to foreclose.63 In



       59   Id. (citing Hadley v. Maxwell, 144 Wn.2d 306, 311-12, 27 P.3d 600
(2001)).
       60Id. at 723 (citing Thompson v. Dep’t of Licensing, 138 Wn.2d 783, 791-
92, 982 P.2d 601 (1999); LeMond v. Dep’t of Licensing, 143 Wn. App. 797, 805-
06, 180 P.3d 829 (2008); Cloud v. Summers, 98 Wn. App. 724, 730-31, 991 P.2d
1169 (1999)).
       61CP at 49-50; see also CP at 8 (“Stoel and Rives have made false
pleadings from the start of their case in [Deutsche Bank National Trust Company]
v. Ericksons [Erickson II]. Defendants mislead the courts. Misleading the courts
to be defending a false defendant with false jurisdictional pleadings is no mistake
and it VOIDS THEIR CASES FILED.”).
       62   CP at 2022-24.
       63   CP at 2069-70 (Erickson I decision).



                                          11
No. 82755-3-I/12


Erickson II, this court applied Washington law and concluded Deutsche Bank held

the note and had the authority to foreclose.64 And after the trial court granted

summary judgment in the instant case, this court considered Erickson III and

concluded the issues presented were identical to those decided in Erickson II.65

Stoel Rives clearly established the first element for collateral estoppel.

       As to the second element, the Ericksons contend Stoel Rives failed to

establish final judgments were entered in the previous cases because “[n]o

judgment on the merits has ever entered on the allegations of fraud arising from

the concealed identity of [Select Portfolio Servicing, Inc.], the actual client of the

STOEL RIVES attorneys.”66 But the basis of this argument is that Deutsche Bank

and its agents committed fraud by foreclosing without holding the note. Final

judgments entered in the previous cases already resolved this issue.

       The Ericksons also argue no final judgments were ever entered because no

“court ever heard or determined the new evidence discovered in the course of the

proceedings in the action on appeal.”67 But the Ericksons presented evidence and

argument about Almanza’s signature in their Erickson III complaint to allege

Deutsche Bank committed fraud.68


       64   CP at 2270-71 (Erickson II decision).
       65   No. 81648-9-I, slip op. at 7.
       66   Appellant’s Br. at 25-26.
       67   Id. at 26.
       68CP at 1517-19 (Nora Decl.); CP at 2040-42 (complaint). Even if the
Erickson III litigation had not already considered the Almanza evidence, the
Ericksons fail to explain why new evidence of an issue already resolved should be
considered in new litigation rather than in a CR 60 motion. Indeed, Erickson III
was a CR 60 motion, and the Ericksons fail to explain why the Almanza


                                            12
No. 82755-3-I/13


       Stoel Rives established final judgments were entered in Erickson I,

Erickson II, and Erickson III.

       For the third element, the Ericksons contend collateral estoppel does not

apply because there was not privity between Stoel Rives and Deutsche Bank or

other parties to past cases.69 But they misunderstand this requirement.

Washington law used to require mutuality of parties, “meaning there had to be

identity or privity of parties in the same antagonistic relationship in both

proceedings.”70 But it now requires that only the party being estopped be the

same, or, at least, be in privity with another party in both proceedings.71 Because

it is undisputed that the Ericksons were party to each of the past proceedings and

they are the party being estopped, Stoel Rives established this element.

       As to the fourth element, the Ericksons contend application of collateral

estoppel would be unjust because no court has held a full hearing based upon the

Almanza declaration.72 But the Almanza declaration is merely an extension of the

same argument and evidence presented in Erickson III. And, unlike the defendant




declaration should be considered now when, without explanation, they failed to
obtain it after recognizing Almanza’s alleged significance in 2018 before filing
Erickson III.
       69   Appellant’s Br. at 30-31; Reply Br. at 26-27.
       70
        State v. Mullin-Coston, 152 Wn.2d 107, 113, 95 P.3d 321 (2004) (citing
Owens v. Kuro, 56 Wn.2d 564, 568, 354 P.2d 696 (1960)).
       71
        Id. at 113-14 (citing Kyreacos v. Smith, 89 Wn.2d 425, 428-30, 572 P.2d
723 (1977); Nielson v. Spanaway Gen. Med. Clinic, Inc., 135 Wn.2d 255, 258,
269, 956 P.2d 312 (1998)).
       72   Appellant’s Br. at 32-34.



                                           13
No. 82755-3-I/14


in State Farm Fire & Casualty Co. v. Ford Motor Co.,73 the Ericksons are being

defensively, rather than offensively, collaterally estopped after having addressed a

legally and factually identical issue in several past cases that included the

opportunity to discover and present the Almanza evidence. Stoel Rives satisfied

the fourth element.

       Because Stoel Rives provided unrebutted evidence to establish the four

elements of collateral estoppel, the trial court did not err by granting summary

judgment on that basis.74

III. Vexatious Litigation

       For the first time on appeal, Stoel Rives requests that we find that the

Ericksons are vexatious litigants.

       Courts have the inherent discretion to “place reasonable restrictions on any

litigant who abuses the judicial process.”75 When a court limits a vexatious

litigant’s ability to file claims, it imposes an injunction on the litigant.76 Under

CR 65(d), a party seeking such an injunction must demonstrate a “‘specific and

detailed showing of a pattern of abusive and frivolous litigation.’”77 Accordingly,

“CR 65(d) requires every injunction to set forth the reasons for its issuance.” 78


       73   186 Wn. App. 715, 725-27, 346 P.3d 771 (2015).
       74Because we can affirm on this ground alone, we decline to reach the
question of whether the Ericksons failed to establish fraud.
       75Yurtis v. Phipps, 143 Wn. App. 680, 693, 181 P.3d 849 (2008) (citing In
re Marriage of Giordano, 57 Wn. App. 74, 78, 787 P.2d 51 (1990)).
       76   Whatcom County v. Kane, 31 Wn. App. 250, 253, 640 P.2d 1075 (1981).
       77   Yurtis, 143 Wn. App. at 693 (quoting Kane, 31 Wn. App. at 253).
       78   Kane, 31 Wn. App. at 253.



                                            14
No. 82755-3-I/15


       Whether to impose an injunction is a fact-specific question,79 and the typical

role of an appellate court is to review trial court actions and not to take or weigh

evidence.80 Unlike Yurtis v. Phipps, where an appellate court enjoined a litigant

shown to be abusing the appellate judicial process,81 Stoel Rives seeks to restrict

the Ericksons’ ability to file in trial court. Despite an ample record of the Ericksons’

repetitive claims, a trial court is best positioned to make the fact-specific

determination about whether they are vexatious litigants. We decline to consider

Stoel Rives’s request.

       We affirm the trial court’s grant of summary judgment and decline to

consider Stoel Rives’s vexatious litigants motion.




WE CONCUR:




       79 See Proctor v. Huntington, 169 Wn.2d 491, 503, 238 P.3d 1117 (2010)
(court’s equitable power to enter an injunction “is inherently flexible and fact-
specific”) (citing Young v. Young, 164 Wn.2d 477, 495, 191 P.3d 1258 (2008)).
       80Bale v. Allison, 173 Wn. App. 435, 458, 294 P.3d 789 (2013) (quoting
Quinn v. Cherry Lane Auto Plaza, Inc., 153 Wn. App. 710, 717, 225 P.3d 266
(2009)).
       81   143 Wn. App. 680, 181 P.3d 849 (2008).



                                           15